Citation Nr: 0911533	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  02-12 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a back disability, 
claimed as secondary to a service-connected left knee 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from May 1984 to May 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  The Veteran's case was 
subsequently transferred to the VA RO in Pittsburgh, 
Pennsylvania.  

In November 2003, the Board remanded this case so that the 
Veteran could receive proper VCAA notice.  

In a May 2008 judgment, the U. S. Court of Appeals for 
Veterans Claims (Court) vacated the portion of a January 2006 
Board decision which denied service connection for the 
Veteran's back disability.  The Court affirmed the portion of 
the decision which denied increased evaluations for the 
Veteran's bilateral knee and right hip disabilities.  
Therefore, the increased evaluation claims are no longer on 
appeal.  


FINDING OF FACT

The Veteran's back disability was not caused by his service-
connected left knee disability or by his period of military 
service.  


CONCLUSION OF LAW

The Veteran's back disability was not incurred or aggravated 
in service, and may not be presumed to have been incurred in 
service, and is not proximately due to or the result of a 
service connected disability.  38 U.S.C.A. §§ 1131, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.310 (2008). 




REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duties to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim, and to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  For claims, 
as here, pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  See 73 FR 23353 (Apr. 30, 2008).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) Veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).

The Court has held that VCAA notice should be provided to a 
claimant before the initial RO decision on a claim, as it was 
in this case, in September 2001.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  However, the Board decided that the 
September 2001 VCAA letter was inadequate, and remanded his 
case in November 2003 so that the Veteran could receive a 
proper VCAA notice.  If VCAA notice was not provided prior to 
the initial adjudication of the claim or, if provided, was 
inadequate or incomplete, this timing error can be "cured" 
by providing any necessary notice and then readjudicating the 
claim, including in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC), such that the intended purpose of 
the notice is not frustrated and the Veteran is given ample 
opportunity to participate effectively in the adjudication of 
the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 
(Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit held that 
any error in a VCAA notice, concerning any element of a 
claim, is presumed prejudicial.  VA then bears the burden of 
rebutting this presumption by showing the essential fairness 
of the adjudication will not be affected because, for 
example:  (1) the defect was cured by actual knowledge on the 
part of the claimant, see Vazquez-Flores v. Peake, 22 Vet. 
App. 37, 48 (2008) ("Actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrates an awareness of what was 
necessary to substantiate his or her claim.") (citing Dalton 
v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or (3) that a benefit could not have 
been awarded as a matter of law.  Sanders v. Nicholson, 487 
F. 3d 881, 889 (Fed. Cir. 2007).  Additionally, consideration 
also should be given to "whether the post-adjudicatory notice 
and opportunity to develop the case that is provided during 
the extensive administrative appellate proceedings leading to 
the final Board decision and final Agency adjudication of the 
claim ... served to render any pre-adjudicatory section 
5103(a) notice error non-prejudicial."  Vazquez-Flores, 22 
Vet. App. at 46.  See, too, Overton v. Nicholson, 20 Vet. 
App. 427, 435 (2006) (finding the Board had erred by relying 
on various post-decisional documents for concluding adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court nonetheless determined the evidence 
established the Veteran was afforded a meaningful opportunity 
to participate effectively in the adjudication of his claims, 
and therefore found the error harmless).

In May 2004 and August 2004, the RO sent the Veteran letters 
informing him of the types of evidence needed to substantiate 
his claim and its duty to assist him in substantiating his 
claim under the VCAA, including information specific to a 
claim for secondary service connection.  The letters also 
informed the Veteran that VA would assist him in obtaining 
evidence necessary to support his claim, such as records in 
the custody of a Federal department or agency, including the 
Social Security Administration.  He was advised that it was 
ultimately his responsibility to send other, private medical 
records or to provide a properly executed release so that VA 
could request the records for him.  

The Board finds that the content of the May 2004 and August 
2004 letters provided to the Veteran complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duties to notify and assist.  He 
was advised of his opportunities to submit additional 
evidence.  Subsequently, a February 2005 SSOC provided him 
with yet an additional 60 days to submit more evidence.  
Thus, the Board finds that the purpose behind the notice 
requirement has been satisfied because he has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  In addition, all obtainable 
evidence that he and his representative identified as 
relevant to the claim has been obtained and associated with 
the claims file, including his service treatment records 
(STRs), civilian private medical records, and his VA records, 
including the reports of his VA compensation examinations 
with etiology opinions.  See Caffey v. Brown, 6 Vet. App. 377 
(1994).

Neither the Veteran nor his representative has identified any 
other pertinent evidence not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
It is therefore the Board's conclusion that the Veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VCAA 
notices. 

The Veteran was not informed of the disability rating and 
downstream effective date elements of his claim.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007); 
see also, Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

In light of the Board's denial of the Veteran's claim, no 
additional disability rating or effective date will be 
assigned, so there can be no possibility of any prejudice to 
the Veteran under the holding in Dingess/Hartman v. 
Nicholson.  It is not prejudicial to the Veteran for the 
Board to proceed to finally decide the issues discussed in 
this decision.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 
Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 (2008) 
(harmless error).

Accordingly, the Board finds that VA has satisfied its duty 
to assist the Veteran in apprising him of the evidence needed 
to support his claim, and in obtaining evidence pertinent to 
his claim under the VCAA.  Therefore, no useful purpose would 
be served in remanding this case for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit to the 
Veteran.  The Court has held that such remands are to be 
avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Service Connection Claim

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2007).  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the Veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the Veteran.  
38 U.S.C.A. § 5107(b).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

The first requirement for any service connection claim is 
competent evidence of existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) (service connection presupposes a current 
diagnosis of the condition claimed).  The Veteran has a 
diagnosis of degenerative disc disease and mild arthritis at 
L5-S1, and therefore has a disability for VA purposes.  

The determinative issue is whether this condition is 
attributable to the Veteran's service-connected left knee 
disability or his period of military service.  See Watson v. 
Brown, 4 Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.").  See also Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. 
Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

The Veteran asserts that his back disability is the result of 
his multiple service-connected knee disabilities.  His post-
service medical records are silent for a back problem until 
August 2001.  A June 1993 VA musculoskeletal examination 
showed no orthopedic abnormalities in the Veteran's spine.  
In early August 2001, the Veteran denied back pain.  In late 
August 2001, a medical treatment report from the U. S. 
Department of Labor Office of Workers' Compensation Programs 
showed that the Veteran sustained a back injury at work.  He 
had a lumbosacral sprain and strain, cervical sprain and 
strain, and muscle spasm of his cervical and lumbar spine, 
after twisting his back when throwing a heavy laundry bag.  
At the time of the injury, he was deemed incapable of 
performing his duties as a laundry worker.  The Veteran's 
subsequent VA and private treatment show complaints of back 
pain, but do not provide a link between his back disability 
and his service connected knee disabilities.  

In September 2002, the Veteran underwent a VA joints 
examination.  The examiner reviewed the Veteran's claims 
folder.  The Veteran thought that his back disability was 
caused by his knee problems.  Upon examination, the Veteran 
had paraspinal tightness around the T12-L2 area, and 
complained of tightness in his upper lumbar spine when 
performing forward flexion.  The examiner noted that the 
Veteran had an episode of lumbosacral strain in August 2001, 
but concluded that there "[did] not appear to be any 
substantial sequelae due to [the lumbosacral strain]."  The 
examiner concluded that it was as likely as not that the 
Veteran's back problems were due to his knee disabilities 
because the Veteran "relate[d] that his hip and back 
problems are related to the instability and pain that he 
ha[d] in his knees," and he had "some rather debilitating 
medial compartment in both knees, and this results in him 
having difficulty ambulating."  The Board finds that the 
September 2002 examination report is entitled to probative 
weight, and that it provides evidence in favor of the 
Veteran's claim.  

In September 2004, the Veteran underwent a second VA joints 
examination.  The examiner noted that the Veteran hurt 
himself at work in 2001.  Upon examination, the Veteran used 
a cane and bilateral knee braces, and behaved as if he were 
in "a fair amount of distress."  The examiner described the 
radiology report of the Veteran's lumbar spine as "a 
relatively normal paralumbar spine with a little bit of 
degenerative disc disease and maybe some mild arthritis in 
the L-5-1 region.  Otherwise he has no other obvious 
abnormalities."  The examiner concluded that it was 
"unlikely" that the Veteran's back pain was attributable to 
walking abnormalities or secondary to his service connected 
knee disabilities.  His rationale was that he did not have an 
obvious, significant limb length discrepancy, as he had 
"less than a 1 [centimeter]" discrepancy and did not 
require the use of any shoe lifts."  The examiner found that 
while the Veteran did have some pain, it was "not to the 
degree portrayed," and that the Veteran's motor exam had 
limited validity due to "lack of effort extended and lack of 
compliance."  The examiner reasoned that the Veteran had 
enough strength to be able to walk "or else he would 
obviously collapse with the degree of weakness portrayed on 
the examination and [this behavior] is suggestive of 
exaggeration of symptoms and symptoms severity."  The Board 
finds that the September 2004 examination is entitled to 
probative weight.  It provides evidence against his claim 
because the doctor concluded that the back disability is 
unrelated to the service connected knee disability.  

There is one positive opinion and one negative opinion of 
record.  However, the evidence is not in relative equipoise 
because the September 2004 VA examination report damages the 
Veteran's credibility.  In adjudicating his claim, the Board 
must evaluate the Veteran's credibility.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  The September 
2004 VA examiner found that the Veteran was exaggerating his 
symptoms, and that he had a less than one centimeter leg 
length discrepancy between his legs.  It does not appear that 
the September 2002 examiner measured the Veteran's legs, as 
no measurements were recorded.  The Veteran has asserted that 
he has problems walking because of a significant leg length 
discrepancy.  This assertion is not consistent with the 
September 2004 examiner's findings.  It is the Board's duty 
to assess the credibility and probative value of evidence 
and, provided that it offers an adequate statement of reasons 
or bases, the Board may favor one medical opinion over 
another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995). 

The Board assigns more probative weight to the September 2004 
examination.  The September 2002 favorable opinion is based 
somewhat on the Veteran's own assertions and description of 
walking difficulties.  Whereas the September 2004 opinion 
discussed how the Veteran's walking abnormalities are not 
severe enough to cause a back disability.  The Board also 
notes that prior to the August 2001 workers' compensation 
claim, the record was negative for any mention of a back 
disorder.  The preponderance of the evidence is against the 
claim for service connection for a back disability secondary 
to a service connected knee disability.  

The evidence does not support direct service connection for 
the Veteran's back disability.  His STRs are unremarkable for 
any relevant complaints, diagnosis of, or treatment for a 
back disability or injury.  This is probative evidence 
against this claim.  See Struck v. Brown, 9 Vet. App. 145 
(1996).  Additionally, his post-service medical records are 
negative for back problems until August 2001, over 10 years 
after the Veteran left service.  The Board must note the 
lapse of many years between the Veteran's separation from 
service and the first treatment for the claimed disorder.  
The United States Court of Appeals for the Federal Circuit 
has determined that such a lapse of time is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  There is no 
medical evidence of record that provides a link between the 
Veteran's back disability and his period of military service, 
and in the absence of such a link, the claim cannot be 
granted.  

The preponderance of the evidence is against service 
connection for a back disability under the theories of direct 
and secondary service connection, and as a result the 
provisions of 38 U. S. C. A. 5107(b) regarding reasonable 
doubt are not applicable, and his claim must be denied.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Service connection for a back disability is denied.  




____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


